Title: Andrew Parks to James Madison, 1 November 1826
From: Parks, Andrew
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Burning Spring
                                
                                1st. Novr. 1826
                            
                        
                        I have been for some time expecting to get a letter from Mr. J. P. Todd, on the subject of my little a/c
                            against him, a copy of which I sent you. Since your letter to me; I met with Mr. Jno. Payne in Clarksburg, he stated that
                            until you recd. my letter, you supposed Mr. Todd had been furnished with what clothes he wanted from the French Seminary.
                            As it respects Mr. Todd, I think this was not the case; Mrs. Madison wrote to my wife, and requested her to pay attentions
                            to her son, and see that he was supplied with such things as he stood in need of. For some time Mr. Todd was in the habit
                            of buying such articles as he wanted out of my Store, and when he recd. money from Washington, he always Paid me. I am
                            therefore under the persuasion, that he got scarcely any clothes from the Priests, except the Uniform of the Seminary. I
                            left Balte. very soon after Mr. Todd got the articles in the a/c I sent you, which leads me to conclude is the reason the
                            a/c was not paid by him as it was usual with him to do, upon his getting money from Washington. If Mr. Todd would do me
                            the favor to send me the amt. of the a/c, it would be a very great accomodation to me, in my present circumstances. I
                            regret to be, the occasion of giving you so much trouble about this matter—Be pleased to excuse it, for I assure you, were
                            it not that I am in a straight for money, I should not think of plagueing you with the subject of an old a/c. With
                            respects to Mrs. Madison I am Dr Sir very respectfully yr obt. Servt.
                        
                            
                                Andw Parks
                            
                        
                    